Title: To James Madison from Stephen Sayre, 30 October 1801 (Abstract)
From: Sayre, Stephen
To: Madison, James


30 October 1801, Philadelphia. Requests JM to remind the president that his extraordinary services to the government are still unrewarded. Supposes that the postmaster has been dismissed and suggests himself as a replacement. His conduct, character, and friends all indicate his fitness for the position, but he will have no cause for complaint if the president can find any other person better suited.
 

   RC (DLC). 2 pp.

